Title: [Diary entry: 16 October 1788]
From: Washington, George
To: 

Thursday 16th. Thermometer at 55 in the Morning—70 at Noon and 68 at Night. Clear morning & day with the Wind pretty fresh from So. Wt. After breakfast Mrs. Jenifer Miss Wagener and Mr. Purviance went away. Colo. Carrington and myself rid to the Ferry, French’s and D. R. Plantations and to the New Barn. At the Ferry the hands were assisting at Frenchs in getting in the Fodder. The 3 plows belonging to the Plantation were breaking up the head lands in field No. 3. At Frenchs—Two Plows began to cover Wheat in the Pease ground in field No. 6. All the other hands were about the fodder. At Dogue run—Five Plows and Harrows were covering Wheat in the Corn ground—and two breaking up in field No. 3. All the other hands of this & Muddy hole Plantation were employed in this work also, & digging Potatoes. Turned the Mare & Colts yesterday into the upper Meadows which were opened to field No. 6.